 ALBERTSONS, INC.Albertsons, Inc.-Southco DivisionandRetail ClerksLocal Union 1557.Case 10-CA-17793June 16, 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFFOn November 25, 1983, Administrative LawJudge Robert A.Gritta issued the attached deci-sion.The Respondent,theGeneral Counsel, andthe Charging Party filed exceptions and supportingbriefs and the Respondent and the General Counselfiled answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings, andconclusions only to the extent consistent with thisDecision and Order.1.The judge concluded that the Respondent vio-lated Section 8(a)(1) by instituting posted invalidno-solicitation rules.'Specifically,the judge foundthat the rules were facially invalid because the Re-spondent failed to explain to employees their rightto solicit on behalf of the Union during nonwork-time and in nonwork areas.The Respondent hasexcepted to this finding and for the reasons setforth below we dismiss this allegation of the com-plaint.On September 21, 1981,2 the Respondent openeda combined grocery and drugstore in Huntsville,Alabama.Approximately 150 nonunionized em-ployees man the facility. Although there is a mainemployee breakroom in the rear of the store, thesnack area of the delicatessen department is alsodesignated as a breakroom for off-duty workers. Asa requirement of employment,the employees at-tended orientation sessions at which the Respond-ent advised them to adhere to posted signs at thestores' two entrances and near the employee time-clock.The three signs were identical and entitled"NO SOLICITATIONS."They stated:Solicitation,distribution of literature or use ofsounddeviceson company premises byanyone not employed by the Company isstrictly prohibited.Unauthorized presence of any employee on theinterior of the company premises for any pur-'We agree with thejudge's finding that the no-solicitation/no-distribu-tion rule set forth in the Company's personnel policy statement is bothinvalid and unlawful.2All dates are in 1981 unless otherwise indicated.177pose is strictly prohibited unless that employeeis on duty,scheduled for work or actually en-gaged in the purchase of goods.Solicitation by anyone in the selling areas ofthe store is strictly prohibited.No employee may engage in solicitation of anykind during working time,or while the person(or persons)he or she is soliciting is on work-ing time.Further,no employee may distributeliterature during working time or in workingareas.The rules remained posted at the various loca-tions until November 12. At that time,in responseto the Board'sdecision inT.R.W. Bearings, 257NLRB 442 (1981),theRespondent replaced theabove no-solicitation rule with a new rule.The Re-spondent posted the new rule at the same locationsas its predecessor.It contained the identical fourparagraphs as the old rule with the addition of afinaldefinitionalparagraph regardingworkingtime:Working time does not include authorized pe-riods of off-duty times,e.g.,mealtime, break-time, etc.After the posting of the rule there was no furtherclarification by the Respondent.In his decision the judge addressed the two rulesas a unitary policy.Apparently the judge relied onT.R. W. Bearings,and determined that the ruleswere invalid because the Respondent did not ex-plain to employees their right to solicit in the deli-catessen snack section when off duty.Contrary to the judge,we find that the postedno-solicitation ruleswere facially valid. InOurWay, Inc.,268NLRB 394 (1983), we expresslyoverruledT.R. W. Bearingsand stated rules prohib-iting solicitations duringworking times are pre-sumptively valid.We further stated inOur Waythat proscribed solicitations during worktime im-plies that solicitations are permitted during non-worktime, i.e., the employees'own time.Here, nei-ther rule prohibits solicitations during nonwork pe-riods.Rather,it is clear that the Respondent didnot intend to restrict solicitations during nonwork-times as evident from the posted rules' explicit ex-planation that the no-solicitation policy did not in-clude off-duty times, mealtimes,and breaktimes.Accordingly,we shall dismiss this allegation of thecomplaint. 38 The Respondent's no-solicitation rules are facially valid because theyproscribe solicitation in workingareas duringworkingtime.At the hear-ing, however, the Respondent's store director, Malmberg, testified thathe understood the Respondent's no-solicitation rules to prohibit distribu-Continued289 NLRB No. 39 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.The judge also found that the Respondent vio-latedSection 8(a)(3) by discharging employeesBailes andWoodley for violating the posted no-so-licitationrules.We agree with the Respondent's ex-ception to this finding and for the reasons set forthbelow wedismissthis allegation of the complaint.EmployeesBailesand Woodley were employedin the cosmetic and drug departments, respectively.At all times during business hours the cosmetic,drug, and grocery departments are work and sell-ing areas.Although the snack section of the delica-tessen serves as a breakroom for off-duty workers,the remaining sections of this department are work-ing andselling areasopen to the public.In mid-November the employees began an orga-nizational campaign and Bailesand Woodley solic-ited union cards at the store. According to thecredited testimony of three employees,Bailes andWoodley solicited for unionization during workingtime andin selling areas.On November 20, em-ployee McBride was requested by Bailes to sign aunion card while both employees were working inthe cosmetic department. Later that day Bailes,while stocking shelves in the department, askedemployee Deacon how she felt about unions andfurther advised that a union would alleviate em-ployeemistreatment.A few days later employeeFord, while working in the delicatessen, was ap-proached by Bailes and Woodley and requested tosigna union card. After the three employees re-ported the solicitations to the Respondent,Bailesand Woodley were discharged on November 23 forviolation of the posted no-solicitation rule.4In his decision, the judge found that becauseBailes andWoodley were discharged pursuant toan invalid posted no-solicitation rule the dischargesthemselves were invalid. Although the judge notedthat the employees had solicited during workingtime andin selling areas,he concluded that the Re-spondent had not rebutted the presumption of thebons in its delicatessen and parking lot Because the record indicates thata portion of the delicatessen was designated as an employee break areaand a section of the parking lot had been set aside for employee use, suchan understanding,if acted upon,would invalidate the Respondent's other-wise valid no-solicitation rules.See, e.g.,Harolds Club,267 NLRB 1167(1983), enfd 758 F 2d 1320 (9th Cir 1985);Stoddard-Quirk MfgCo, 138NLRB 615 (1962). However, there is no record evidence that the Re-spondent communicated Malmberg'soverboardinterpretationto employ-ees, or enforced its no-solicitation rules in the break area in the delicates-sen or at any inappropriate time or place in the parking lot.Accordingly,we find that Malmberg's understanding of the Respondent's rules did notrender them invalid4 There is no contention that the discharges were effected pursuant tothe personnel policy statement (See fn 1,supra)There is similarly nological linkage between these two discharges and Malmberg's subsequenttestimony at the unfair labor practice hearing-testimony that, as wehave explained above(fn 3, supra),did not make unlawful a rule thatwas valid on its face and not shown to have been unlawfully maintainedor enforced Our order remedies any coercive effects and that statement,however, by requiring its rescissions and giving the customary cease-and-desist directioninvalidity of the rule by showing that the solicita-tion had impaired the employees' job performance.As we disagree with the judge's finding that theRespondent instituted and posted invalid no-solici-tation rules,we reject the related finding that theRespondent unlawfully discharged the employeesunder therules.Here, the employees solicitedunion support during the working time and in sell-ing areasof the store. These activities were in clearviolation of the Respondent's no-solicitation policyand resulted in their lawful discharges. According-ly,we shall dismiss this allegation of the com-plaint.53.On the day following their discharges,Bailesand Woodley appeared in the Respondent's delica-tessenarea that is open to the public. They wereaccompanied by Union Representatives Powersand Norwood. All four wore union jackets display-ing alarge union logo. They sat down at a tableand consumed food and beverages. They did notattempt to solicit or speak to employees about theUnion. The purpose of the visit was to demonstrateto the employees that the Union supported Bailesand Woodley. As set forth more fully by the judge,in response to this and subsequent visits to the deli-catessen by these individuals to leave the premisesand summoned the police when they refused. Allfour were arrested in connection with their refusalsto leave.The judge found that the threats of arrest andthe arrests themselves did not violate Section8(a)(1).The judge reasoned that Bailes' and Wood-ley's communication to other employees that theUnion supported them following their dischargeswas unprotected under Section 7 of the Act be-cause to find otherwise "would dilute the basicrights to organize and not to organize" and wouldreduce Section 7 activity to a "carnival atmosphereof logos,signs,and symbols." We disagree and findthat the Respondent violated Section8(a)(1).Contrary to the judge, there is no evidence thatthe conduct of Bailes and Woodley was likely tocreate a "carnival atmosphere." Instead, it is clearthat their activity was undertaken in a manner fullyconsistent with the normal use of the delicatessen,i.e.,the delicatessenwas open to the public forfood and beverage service,and Bailes,Woodley,and the union representatives sat down at a tableand consumed food and beverages. Further, theirvisitwas designed merely to demonstrate to theRespondent's employees that the Union supportedBailes andWoodley and, by inference, supported5We adopt thejudge's finding that the Respondent did not apply itsposted no-solicitation rule in a disparate manner because the alleged inci.dents noted by thejudge occurred outside selling areas or were unknownto management or isolated and inconsequential in character ALBERTSONS, INC.the Respondent's current employees. Because theiractivities supported the normal use of the delicates-sen and were nonobtrusive, it is immaterial that theconduct took place on the Respondent's property.6Further,we conclude that the Respondent's at-tempt to eject four individuals and its summoningof the police for that purpose unlawfully interferedwith the exercise of Section 7 rights,MontgomeryWard & Co.,263NLRB 233 (1982). Bailes andWoodley were known to the Respondent as activeunion supporters, and Powers and Norwood identi-fied themselves to the Respondent as union repre-sentatives.As previously noted, all four were wear-ing jackets with large union logos. The Respond-ent's employees had a legitimate interest in receiv-ing this messageof support. The Respondent ad-mittedly sought to barBailes andWoodley fromthe delicatessen because they were "not welcome."Thus, it is evident that the Respondent singled outthese individuals for special treatment, notwith-standing that their outward activities were fullyconsistentwith the normal use of the delicatessenarea from which they were ejected.The Respondent contends that it lawfully barredBailes andWoodley because they had engaged indisruptiveconductwhile solicitingemployeesduring their period of employment and thatPowers and Norwood lawfully were barred be-cause they attempted to interfere with manage-ment's lawfulauthority to oust Bailes and Wood-ley.We find no merit in these contentions.Although the Respondent lawfully dischargedBailes andWoodley for violating a valid no-solici-tation rule, it does not follow that irrespective ofthecircumstances theRespondent permissiblycould interfere with the Section 7 rights of its em-ployees to receive a nondisruptive show of mutualsupport and solidarity. The Respondent's assertionthatBailes'andWoodley's return to its premisessoon after their discharge clearly evidenced theirintention to create a disruptive scene and that theRespondent therefore was justified in seeking tobar BailesandWoodley to avoid such an occur-rence, is not borne out by the evidence. There isnothing in the record that even remotely suggeststhatBailes orWoodley gave the impression of en-gaging in,or of preparing to engage in, disruptiveconduct. There is no evidence, for example, thatthey sought to solicit on-duty employees regardingthe Union upon their visit to the delicatessen. Theirbreach of a valid no-solicitation rule while previ-ously employed with the Respondent by itself doesnot establish that their mere physical presence6Harolds Club Y. NLRB,758 F.2d 1320, 1323 (9th Cir. 1985), and casesthere cited;Brunswick Food & Drug,284 NLRB 661 fn. 5 (1987)179alone likely would be disruptive to the normal ac-tivities of the delicatessen.?Thus, the facts of this case, which show a non-disruptivesilent communicationof legitimate Sec-tion 7 interests between employees and union rep-resentatives, do not support the Respondent's con-tention that its conduct was justified by its legiti-mate businessinterestin ensuringdecorum. Ac-cordingly,we find that the Respondent violatedSection 8(a)(1) by effectively threatening and caus-ing the arrest of Bailes,Woodley, Powers, andNorwood. SeeBrunswick Food & Drug,supra.ORDERThe National Labor Relations Board orders thatthe Respondent, Albertsons, Inc.-Southco Division,Huntsville, Alabama, its officers, agents, successors,and assigns, shall1.Cease and desist from(a) Interrogatingits employees about their unionsympathies or those of other employees.(b)Threatening employees with discharge forengaging in protected activities on behalf of aunion.(c)Maintaining,giving effect to, or enforcing itscompanypersonnelpolicyno-solicitation/no-distribution/no-access rules which prohibit employ-ees from engagingin union solicitations and distri-butions atall times inthe store.(d) Interfering with,restraining,or coercing itsemployees by threatening the arrest of union sup-porters and representatives from its delicatessenand causingtheir arrest.(e) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Rescind the company personnel policy no-solicitation/no-distribution/no-access rules now ex-isting to the extent that such rules prohibit unionsolicitationsand distributions by employees oncompany premises at all times.7 In this regard,we find no merit to the Respondent's assertion that itjustifiably barred Bailes andWoodley because of their alleged repeatedacts ofintimidation and threats toward employees during their period ofemployment.We have found that the Respondent lawfully dischargedBailes andWoodley on the basis of their solicitation of union supportduring working time and in selling areas of the store contrary to the Re-spondent's legitimate no-solicitation rule. In doing so, however, we donot disturb the judge's finding that"in the last analysis" the Respondentfailed to establish that it was reacting not just to a breach of the no-solici-tation rule, but also reported alleged threats on the part of Bailes andWoodley. 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Post at its facility in Huntsville, Alabama,copies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 10, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If thisOrderis enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has orderedus topost and abide by this notice.WE WILL NOT interrogate you about your unionsympathies or desires.WE WILL NOT threaten you with discharge forengaginginprotected activities in behalf of aunion.WE WILL NOTmaintain,give effect to, or en-force a company personnel policy no-solicitation/-no-distribution/no-accessruleswhich prohibit youfrom engagingin unionsolicitations and distribu-tions at all timesfrom our delicatessen and causingtheir arrest.WE WILL NOT interfere with, restrain, or coerceour employees by threatening the arrest of unionsupporters and representatives from our delicates-sen and causing their arrest.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL rescind the company personnel policyno-solicitation/no-distribution/no-access rules nowexisting to the extent that such rules prohibit unionsolicitationsand distributions by employees oncompany premises at all times.ALBERTSONS, INC.-SOUTHCODIVI-SIONSharon Howard, Esq.,for the General Counsel.Lawrence D. Levien, Esq.andRichardN. Appel, Esq.(Akin,Gump, Strauss, Hauer & Feld),of Washington,D.C., for the Respondent.George E. Barrett, Esq.andMichael J. Passino, Esq. (Bar-rett& Ray),of Nashville, Tennessee, for the ChargingParty.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. Thiscase was tried before me on October 27 and 28 and De-cember 1 and 2, 1982, in Huntsville and Decatur, Ala-bama, based on a charge filed by Retail Clerks LocalUnion 1557 (the Union) on January 6, 1982, and a com-plaint issued by the Acting Regional Director for Region10 of the National Labor Relations Board on February25, 1982.1 The complaint alleged that Albertsons, Inc.Southco Division (Respondent) violated Section 8(a)(1)and (3) of the Act by coercively interrogating, threaten-ing, and discharging employees because they engaged inorganizational activities in behalf of the Union. Addition-ally,Respondent maintained an invalid no-solicitationrule.Respondent's timely answer denied the commissionof any unfair labor practices.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,to introduce evi-dence, and to argue orally. Briefs were submitted by theGeneral Counsel, Respondent, and the Union. All briefswere considered.On the entire record2 in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, on substantive, reliable evidence consideredalong with the consistency and inherent probability oftestimony, I make the followingFINDINGS OF FACTI.JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthatAlbertsons, Inc.-SouthcoDivision is a Delawarecorporation engaged in the retail sales of drugs, grocer-ies, and sundry items in Huntsville, Alabama. Jurisdictionisnot in issue. Albertsons, Inc.-Southco Division, in thepast calendar year, in the course and conduct of its busi-nessoperations inHuntsville,grossed in excess of$500,000 and received at its Huntsville facility goods andmaterials valued in excess of $50,000 directly from points'All dates arein 1981 unlessotherwise specified2 Jt Exh 1,a summaryof the 141 polygraphexaminations, is receivedinto the record by stipulation ALBERTSONS, INC.located outside the State of Alabama. I conclude andfind that Albertsons is an employer in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.The complaintalleges,Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ISSUESA.. Coercive interrogation of employees by supervisorsor agents of Respondent.B. Threats of discharge for union activity by supervi-sors.C.Threats to have employees arrested and havingboth employees and union representatives arrested.D. Promulgation and maintenance of invalid writtenno-solicitation rules.E.Discriminatory discharges of employeesDebraBailesand Candace Woodley.III.THE ALLEGED UNFAIR LABOR PRACTICESGeorge Malmberg testified that he has been employedby Albertsons for 10-1/2 years. For 1 year he was thestore director in Huntsville with complete authority. (Atpresent he is grocerymanager inan Albertsons' Pensaco-la store.)Huntsville is a new store which opened Sep-tember 23. Some hirings of employees for the new storeoccurred before Malmberg arrived on August 27. Thestore is designed by departments with each department a_selling areaof the store. Cash registers line the front portion of the store as an addition to the selling areas in thestore.With the exception of the warehouse, stock areas,offices, and breakroom, the entire store, including thedelicatessen, is open to the public. Malmberg considersthe parking lot a nonselling work area of the store. Em-ployees utilize the breakroom and the delicatessen fornonwork breaktimes. The offices, breakroom, warehouse,and stockareas are nonsellingareas of the store. Duringthe hiring procedures, all employees, except the courtesyclerks, are required to take a polygraph test. When hiredeach employee receives a written list of "company per-sonnel policies" that they are expected to read and signfor acknowledgement. Each employee serves a 30-daytrial period before becoming a permanent employee. Em-ployees are disciplined by verbal or written warning de-pending on the offense; however, several stated offensesare causefor immediatedismissal.In addition to thestated causes,Malmberg testified that within his discre-tion he can terminate an employee for their conduct. InDecember 1981 or January 1982 he terminated an em-ployee who pulled advertising signs from the shelves asshe left the store after work.Pat Layne was terminated for insubordination and fail-ure to comply with expressly stated management theo-ries.In late November Malmberg received informationfrom employee Hale that Layne was soliciting employeesignatureson union cards. Malmberg called Layne andher immediate supervisor-Bentley-to his office. Malm-berg told Layne that as part of management she mustback management's wishes and theories or desires as faras the runningof the operation, and that she could not181actively support the Union. Layne responded that sheunderstood and that there would be no problems. Malm-berg decided to explain to Layne rather than disciplineher and to have Bentley present also because he had noknowledge that any supervisors understood what theirpositionwas to be during a union organizational drive.Following this Malmberg on December 1 received infor-mation from employee Barbara Watson that Layne solic-itedWatson to attend an upcoming union meeting. WhenWatson resisted with the excuse, "I've got to work tom-morrow," Layne suggested that Watson called in sick soshe could attend the meeting. Layne ended the conversa-tion by lamenting her lack of authority to hire employeeseven though she could fire employees, because with bothauthorities she could stock the front end with union sup-porting employees. The following day, Malmberg sum-moned Layne to his office and confronted her with hisinformation. Layne admitted to it and Malmberg termi-nated her.Two weeks prior to opening of the store, Malmbergreceived from hismanagementa no-solicitation poster(G.C. Exh. 4) which he posted in three locations in thestore.Later around November 11, via the companyproduce truck from Orlando, he received a revisedposter to replace the original.Malmberg removed thefirstposter and posted the revised poster in the samethree locations. He then returned the acknowledgementof the switch in posters to Orlando.On only one occasion did Malmberg allow a solicita-tion by an outside organization on company premises.The American Heart and Lung Association was permit-ted to park a car on the sidewalk outside the store andsell raffle tickets to the general public. They were not al-lowed to solicit customers or employees inside the store.Malmberg did not work Saturday, November 21, orSunday, November 22; however, several supervisors andemployees reported to him on events occurring bothdays involvingBailes andWoodley solicitingsignaturesfrom employees in the store. Supervisors Stevens andUsery reported thatBailes andWoodley were solicitingemployeesto sign unionauthorization cards in the storeand telling some employees to meet them in the parkinglot to sign cards. Several employees reported to Stevensand Usery that they were threatened by Bailes, Wood-ley,and Supervisor Pat Layne for not signing unioncards.Malmberg received the report thatBailes andWoodley told employee Deacon, "If you don'tsign oneand we form a picket line then anybody that crosses thepicket line could get beat up by hit men that we have."A second report he received stated that employee Fordwas approached by Bailes and Woodley in the restroomon Saturday, November 21, to sign a union card andagain on Sunday, November 22, at her delicatessenworkstation while she was working. A third report ofemployee Ayers stated that Supervisor Layne solicitedher signatureon a unioncard in the breakroom and laterin the store parking lot. Layne told Ayers that sheshould sign the card or lose her job.On Mondaymorning,November 23, Malmberg wasapproached individually in his office by employeesDeacon,McBride, and Ford. Deacon told Malmberg 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthatBailes andWoodley did tell her in thestore'spark-ing lot that she would be beat up if she tried to cross apicket line and work.Bailes andWoodley also toldDeacon thatsuppliersand truckdrivers would not crossthe picketlines.McBride told Malmberg thatBailes hadsolicitedher signature on a unioncard Friday, Novem-ber 20, while both employees were working in the cos-metic department. The next day Bailes stopped McBridein the parkinglot and told her if she did notsign a unioncard she would be fired when the union came in. FordtoldMalmberg that during worktime on Saturday, No-vember 21,Bailes andWoodley solicitedher signature inthe bathroom and the following day while she and a co-worker were working in the delicatessenBailes andWoodley solicitedthe signatureof the coworker thenasked Ford if she had thought anymore about "it."Malmberg reported the eventsto his management inOrlando who affirmed that the employees could be dis-charged. Approximately 1:30 p.m. Malmberg decided todischargeBailes andWoodley for no-solicitation viola-tions and intimidationof employees.Malmberg did notconfrontBailes orWoodley with his information beforedeciding to terminate them. That afternoon MalmbergcalledWoodley to his office. He told her because shehad chosen to break the no-solicitation, no-access, no-dis-tribution rule and had intimidated employees while onand off the clock, she was beingterminatedand was notto return to the store. Malmberg told Woodley to signher timecards, leave the store, and not return. Malmbergthen calledBailes to hisoffice and told her the samething.The next day, about noon,Bailes andWoodley cameinto the storewearing unionjackets.Malmberg toldthem they were not welcome in the store. One of twomen who identified themselves to Malmberg as Powersand Norwood, union representatives, said the girls didnot have to leave because the store was public and theywere going to the delicatessen. The four went to the del-icatessen,ordered drinks, and sat at a table. Malmbergcalled the police.When the police arrived, Malmbergtold the officer who came into the store that two termi-nated female employees in the delicatessen were not wel-come in the store. Malmberg and the officer went to thedelicatessen.The officer told Malmberg to tell the fourthat they were not welcome and ask them to leave.Powers spoke up and said, "Why don't you ask him whyhe wants us to leave." The officer said it did not makeany difference, "if the proprietor doesn't want you in thestore you have to leave. If you don't leave, I'll have toplace you under arrest." Powers then said to the officer,"You, on your own," whereupon the officer arrestedPowers and escorted the four outside the store.That same afternoon at 3:30, the four individuals re-turned to the store. Malmberg again told them to leave.They said they would not leave and were going to thedelicatessen.Malmberg called the police. Malmberg toldthe policeman of the prior arrest. The policeman toldMalmberg to repeat the warning to the four and if theydid not leave he would remove them. Malmberg thentold the group they were not welcome and would haveto leave. The policeman told the group, "this man's theproprietor; Ya'll are all going to have to leave, otherwiseyou will be guilty oftrespassing after warning."They re-fused to leave, so the policemanarrestedall four.Later thatsameday, around 6 p.m., Powers and Nor-wood came into the store. George Hart, the grocerymanager,saw them and told them to leave the store.Powers said, "Get the hell out of my way" and headedfor the delicatessen.Malmberg went to the delicatessenand told both men that they had been previously arrestedfor not leaving the store and they should now leave thestore. Both men said they would not leave,so Malmbergtold them hewas goingto call the police. The police ar-rived and told Malmberg that he would have to godowntownand sign acomplaint to get the men removed.Malmberg did so and both men werearrested in thestore.Malmberg stated that he effected the arrests be-causePowers and Norwood interfered with his duty asproprietor of the store on the first occasion and he didnot want thesituationrepeated.At some point during the day a letter to employees ex-pressingAlbertsons' opposition to the Unionwas mailedto all Huntsvilleemployees from division headquarters inOrlando, Florida.Patricia Layne testified that she was employed by Al-bertsons from September until Decemberas assistantfront-end manager.Her duties included directing thefunctions of the cashiers and courtesy clerks with the re-sponsibility for discipline of the courtesy clerks. Laynehad terminated the employment of the one employee.During her employment, Layne was not aware of anycompany policy that prohibited employees from talkingabout noncompany matters while working. In fact, ev-eryday employees talked about noncompany matterswith impunity while working. Layne also was not awareof any company policy against solicitations in the store.She stated it was possible that the Company had postedno-solicitation rules in the store, but she hadnever seenthem. Albeit, Layne attended the new employee orienta-tion, she did not recall any reference to no-solicitationrules.Layne recalled that in October a lady came intothe store and told her she was seeking food donations forthe church. Layne referred the lady to Malmberg. Laterthe lady came to Layne's checkout stand with $40 to $50worth of groceries. Layne asked Supervisor Usery howto handle it, and he said to ring it up and give him thereceipt. This same month another lady was seeking a Po-laroid film donation and asked Layne about it. Laynesent her to Malmberg. Layne did not hear anymoreabout it. At the end of October a lady approached Laynelooking for donations of halloween decorations for aschool festival. Layne referred her to Malmberg. Laynewas later instructed to simply bag the decorations for thelady and let her go. The following month Layne andseveral employees were in the breakroom waiting fortheir shift time. Sherry Phillips, a cashier, came in, puther purse in her locker, and clocked in. As she left thebreakroom, she placed Home Interior folders on thetable then went to work. She said to give the brochuresback to her and asked the employees if they wanted tobuy something after they had looked them over. AfterLayne clocked out that day and was on her way out of ALBERTSONS, INC.183the store, she slipped the brochure in Sherry's pocket asshe passed her cash register.Layne first became aware of the unionorganizing inlateNovember. The third week in November,Bailes andWoodley solicited Layne's help getting employees tosign unioncards.Layne was in the breakroom at thetime.Layne told them she would not help. The follow-ing Sunday when Layne arrived at work and parked hercar she sawBailesand Woodleysitting intheir parkedcar.BailesandWoodley shouted to Layne, "We gotthem." Layne walked to their car and asked, "What doyou have." They asked Layne to get in the car and theywould discuss it off the property. After getting off theproperty,Bailesand Woodley showed Layne the unioncards and asked if she would sign one. After a short dis-cussion Layne did sign one. Layne was asked again tohelp get employees to sign cards and she agreed to doso. Bailes andWoodley told Layne not to solicit on com-pany time but she could solicit on the property as longas she was on break or off the clock. She participated inthe campaign on behalf of the Union by soliciting em-ployees to sign union cards and asking employees howthey felt about the Union and if they had any interest inunion activities. Early in thecampaign,Malmberg ques-tionedLayne about union solicitations in the store.Layne responded that it had taken place off the proper-ty.Malmberg asked Layne about her departure from thestore on Sunday, November 22, in Candy Woodley's carwith emphasis on the number of people in the car.Before Layne could answer, Malmberg stated that therewere two others in the car. Later Malmberg spoke withLayne in his office, in the presence of Kayla Bentley, thefront-endmanager.Malmberg told Layne thatas a super-visor, she was considered part of management and, there-fore, could not participate in any union organizing or so-liciting. In lateNovember an employee, Susan Ayers,was in Layne's car in the parking lot. Layne had unioncards and Ayers signed one in the car. Layne did notrecall any conversation with Ayers about damage to em-ployees' cars during this solicitation but she did tellAyers nor to discuss the Union on company property.On December 4 Layne was fired for violating the no-so-licitation rule and insubordination in that Layne, in spiteof Malmberg's warning, did thereafter engagein solicita-tionsof employees to sign union cards.David Eng testified that he has been employed at Al-bertsons as a stocker for 14 months. He was hired whenthe store opened but did not get a polygraph until 2months ago. Eng did receive and sign the Albertsonspolicy sheet which contained the store policy on no-so-licitation.Eng also saw the no-solicitation posters in sev-eral locations in the store ever since he was employed.Since his employment, he has had several conversationswith supervisors about the Union. In November whilestocking the frozen food cooler in the backroom, Assist-antManager Stringfellow approached him and asked,"Do you think this place needs a Union." Eng repliedthat he had never thought about it then told Stringfellowthat he was fired from Raglands Bros. for union activity.Eng told Stringfellow that he had helped the union orga-nize Raglands. Nothing else was said. Three or four dayslater on thesalesfloor in the frozen food aisle, whileEng was working, Stringfellow walked up. Eng men-tioned the Company letter aboutunions.Stringfellowthen asked him if he was involved with the Union. Engreplied, "No," and Stringfellow walked off. Within 5 or10minutesStringfellow returned and said, "I thinkyou've got a promising future here. I hope you don't getinvolved with the Union; I'd hate to see you go."Eng stated that probably everyday employees con-versed about noncompany matters while working andwere not disciplined for it. Eng was not aware of anypolicy prohibiting conversations about noncompany mat-terswhileworking. Eng also saw solicitations in thestore. The PepsiCola deliveryman sold raffle tickets for asoftball team to Eng and other stockers while Eng wasstocking the cola shelves. At this time ther were not anysupervisors in the vicinity. On another occasion he wasat the timeclock in the breakroom, clocking out, and agroup of girls were collecting money for Pam Campbell,an employee who was getting married. Recently, Bever-lyNash, the delicatessenmanager,3was working and agroup of stockmen were purchasing breakfast. Nashasked the stockmen to contribute to flowers for SusanAyers who was in the hospital. Eng,did no know thatAyers was in the hospital and gladly contributed to theflower fund.Barbara Watson testified4 that she has been employedby Albertsons as a cashier since the store opened. Hersupervisor was Pat Layne. Watson attended the orienta-tion session for new employees, which included discus-sionsof what employees should do on the job; what em-ployees should not do on the job; the no-solicitationpolicy, the insurance policies, the dress code, and em-ployee benefits.A training period of 2 weeks followedwith additional explanations of the company policies.Printed posters of the store's no-solicitation rules wereposted on the front windows the day the store openedfor business. An additional poster was framed and hungin the employees breakroom.Watson on November 20 was off work but was in thestore to do some shopping. While passing the cosmeticscounter,Bailes,who was stocking shelves, called herover. Bailes askedWatson if she knew the store wasfixing to go union. Watson said she had not heard any-thing. Bailes said that was the rumor and asked Watsonhow she felt about unions. Watson replied she did notknow because she had never worked witha union.Bailessaid she thought the Union would be a good idea be-cause the employees were being mistreated. The conver-sation lasted about 3 minutes then Watson continued hershopping.A few days laterBailesandWoodley were in theparking lot asking employees to come over to them andtalk about the Union.BailesandWoodley had severalemployees with them discussing the Union. Watson wasleaving for lunch and Bailes called her over. Bailes andWoodley were not in uniforms.BailesaskedWatson ifshe would join the Union and sign a card. Bailes said,"the Union's not in and it's going to take a lot to get it3The parties stipulated that Nash became a supervisor in August 1982.4Watson testified directly for the General Counsel and Respondent inresponse to two subpoenas during a single stint on the stand. 184DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDin.There's a chance that you can be fired if you join andif the management finds out."Watson was in a hurry toget her lunch so she left.On December 1, Watson was working on her registerand Layne came to her and said she would like to speakto her about the Union. Watson told Layne she wouldtalkwith her. Later Watson had a 10-minute break andmet Layne in the delicatessen.Layne asked her how shefelt about unions and stated that she (Layne) thought itwould be a good idea for the employees. Layne said shehad the authority to fire employees and wished she hadthe authority to hire them also so she could fill the frontwith union supporters. Layne then asked Watson to signa union card and encouraged Watson to do so.Watsondid not say much, she was justlistening.The conversa-tion ended and Watson returned to her register. ThateveningWatson took her 10-minute break. Layne cameover and told Watson that an important union meetingwas scheduled for the following morning at a localmotel.Watson told Layne that she was scheduled towork and could not attend. Layne told Watson to call insick or make some excuse so she could attend. Thebreaktime ended and Watson returned to her register.The next afternoon Layne came into work and gaveWatson a hard look as she passed. Watson later wentover and apologized to Layne for not attending themeeting.Several times after that whileWatson wasworking on her register, Layne would come over andpoint to a customer saying, "You need to talk to him;he's a union representative;or it might be a good idea tospeak with him," Watson developeda feelingthat Laynewas pressuring her, so she went to Malmberg and report-ed the conversations that took place on the job betweenshe and Bailes and she and Layne.Debra Bailes testified that she was employed by Al-bertsons before the store opened and attended the store'sorientation program on benefits. She was hired to workin the cosmetics department. On September 7, 8, or 9,Baileswas one of several employees to receive a poly-graphexamination administeredby an employee of Al-bertsons.The examinationtookabout 20 minutes. Duringthe examination, the operator asked Bailes if she wasever affiliated witha union.She responded that she hadsigned a union cardat Food Worldwhere she was em-ployed for 3 months and that her husband worked atKroger and was a member of the Retail Clerks Union.The operator also asked questions about theft, illegaldrugs, and about her financial condition. Bailes did notrecount the union question during the exam until she wasconversing with the union attorneys after the state tres-pass proceeding.5Bailes stated that the union campaign began on No-vember 21, about noon, when she went to Kroger andspoke to T. C. Smith, an official of the Kroger union.Bailes statedshe was unhappy that her hours of workhad been reduced. Smith gave her a stack of membershipcards for her use in soliciting Albertsons' employees and6Bailes gave affidavitsThe firston December 16, 1981, the second onJanuary 19, 1982. The polygraphexamination and the union questionwere only mentioned in the second affidavit The parties stipulated thatthe trespass proceedingoccurredon December 28, 1981she signed one and returned it to Smith.Bailes left about1:15 p.m. and went to Woodley's house. Bailes solicitedWoodley and both returned to Kroger where Woodleysigned a membership card. Smith told them that solicit-ing Albertson' employees could not be done on compa-nytime but any time that was their time, like breaks, wasokay.Baileswent to work at 3 p.m. that day and wasbusy preparing for Sunday's specials. She took her breakjust before the stockers were due to start work at 10p.m. Bailes wentto the breakroom and the stockers werethere. She asked them if they were interested in joiningtheUnion. They replied that they were, so they andBailes agreed to meet the next morning,Sunday,Novem-ber 22, at Krystals restaurant at 7 a.m. Bailes and Wood-ley met the stockers the following morning and securedseveral signed membership cards. A courtesy clerk whocame in Krystals also signed a membership card.Bailesand Woodley left Krystals and went to Albertsons' park-ing lot about 9 a.m. that day and remained until afterdark. As employees came into the store or left the store,Bailes andWoodley solicited their signatures on unioncards. Those who agreed to sign would get in Bailes' carand when the car was off company property, the em-ployee wouldsign.Bailes would then bring the employ-ee back to Albertson' parking lot. On several occasionsBailes used the store restroom and delicatessen and solic-ited employees in the breakroom. Bailes recalledsigningPat Layne and Barbara Watson in the parking lot andwhile in the store's delicatessen asked Linda Deacon tocome outside and talk about the Union. Bailes denied anyconversationwithWatson about the Union prior toSunday and any solicitations of Carol Ford, SallyMcBride, or Pam Campbell. That night Layne calledBailes and said she had two employees wanting to signcards. Bailes met Layne behind Albertsons with the twoemployees and the cards were signed. The next day,Monday, November 23, Layne metBailes atHardee'srestaurant about 10 a.m. with an employee willing tosign a card. The employee signed a card.Later this same day Malmberg in Usery's presencecalled Bailes to his office. Malmberg told Bailes that shehad violated the no-solicitation rule and was terminated.Malmberg also told Bailes that she was not to come backinto the store. Bailes stated that she was not given anyother reason for her discharge.The day following her discharge, Bailes returned tothe store accompanied by Woodley and Union Repre-sentatives Powers and Norwood (all four wore unionjackets) to show the employees that they were supportedby the Union. Malmberg met them in the lobby and toldNorwood that the girls were not welcome in the store.Norwood asked Malmberg if the store was public, andMalmberg replied, "Yes." The four then walked to thedelicatessen and sat down. Norwood and Powers or-dered drinks for the group. Malmberg came to the tableand asked the four to leave. Norwood asked if he wasasking them to leave because the girls were representedby he and Powers. Malmberg said that has nothing to dowith it and walked off. Malmberg came over again andasked the four to leave. Powers said "No," and asked ifMalmberg was asking them to leave because he and Nor- ALBERTSONS, INC.185wood wereunion organizers.Malmberg said, "No." Apoliceman then came to the table and asked the four toleave. Powers told the policeman that he would leave ifthe policeman was asking him to, but not because Malm-berg was asking him to. The policeman placed Powersunder arrest and all four left the store. As they wereleaving,Norwood toldBailes andWoodley to shout"Go Union" and Woodley began hollering "Go Union"and the policeman told her not to be so loud.Bailes andWoodley then began saying "Go Union"in a speakingvoice. Bailes could not recall what else was said duringthis encounter.Norwood and Powers toldBailes andWoodley to go back to the store and 3 hours later thegroup returned to the store. Hart, the grocerymanager,followed them to the delicatessen and then summonedMalmberg.Within minutes Malmberg and a policemancame up. The policeman asked them to leave. Powerstold the policeman they would leave if he ordered themto leave but would not because Malmberg told them toleave.The policeman said they had 60 seconds to leaveor he would arrest them. He counted down the secondsand put all four under arrest. As they got to the policecar,Woodley told the policeman to search her, butPowers told her to just get in the car. Norwood andPowers made a third entry into the store but specificallytold Bailes and Woodley not to accompany them.Bailes'only awareness of a company policy prohibit-ing solicitationwas the printed company personnelpolicy sheet that she read and signed when hired.Bailesnever saw a no-solicitation poster in the store or on thefrontwindows. Everyday employees talked about non-company matters while working and were never disci-plined for it. Bailes recalled one solicitation in the storeduring working hours. Pam Campbell, supervisor of cos-metics, told Bailes that Nancy Heard had gotten marriedand she would like to take up money for a flower fundfor her. This statement occurred while both employeeswere on the floor working.CandaceWoodley testified that she was hired as adrugclerk by Albertsons in August. Woodley attended anorientationsession inwhich the employee benefits andworking conditionswere discussed.The session did notinclude any, discussion of the store's no-solicitationpolicy. However, Malmberg and Valle, her drug manag-er, did on several occasions tell Woodley that her break-timewas her own time and she could do what shewanted during break. Four or five weeks after she beganworking,Woodley wassummonedto the manager'soffice to take a polygraph test. During the test the opera-tor asked Woodley if she or any member of her familywas a member of a union. Woodley told the operatorthather ex-husband was a Kroger employee and amember of the Kroger union in response to a question ofwhere her husband worked.Woodley participated in the unioncampaignby help-ing Bailessolicit employeesignatureson union cards.Smith, a union official at Kroger, had toldBailes andWoodley not to solicit while working and not to do it oncompany property. Smith gave them both a stack ofunion cards.Woodley accompaniedBailes toKrystals,Hardee's, and employees' homes to get cards signed.Woodley also spent all day Sunday talking to employeesas they left work or came in to work. Woodley specifi-cally recalled soliciting Linda Deacon and giving hertwo union cards but denied talking union with SusanAyers, Sally McBride, and Carol Ford. Monday morn-ing,while working,Woodley hada questionabout or-dering merchandise and went to Malmberg's office. Hewas on the phone and had a union card in his hand.Malmberg motioned for Woodley not to come into theoffice.Woodley waited until Malmberg finished hisphone call and then went in the office. They resolvedthe order problem, and Woodley went back to work.During morning breaktime in the breakroom, Woodleytalkedwith Pam Campbell about signing union cards.Campbell had asked if a union campaign was in progress,and they discussed the Union. After Woodley returnedtowork following lunch, she was summoned to Malm-berg's office.Kayla Bentley, front-end manager, waspresent.Malmberg told Woodley she was terminated forsolicitation.Woodley asked, "For solicitation of what."Malmberg said solicitation is solicitation.Woodley asked,"What was I soliciting." Malmberg said, "You knowwhat you were soliciting." Malmberg then said, "Youare terminated, your check will be mailed to you andunder no circumstances are you to enter this storeagain."Malmberg said if she returned to the store again,he would have her arrested. He told her not to talk toany employees, punch the clock, figure the timecard, andsign out.Woodley was not given any reason for her ter-mination other than solicitation.Woodley stated that the only rule about solicitationthat she was aware of was contained in the Employer'spersonnel policy sheet she read and signed when firsthired. She never saw any rules posted on the front win-dows of the store or upstairs near the store office. Em-ployees always talked about noncompany matters whileworking, and she recalled several instances where em-ployees were solicited while working. In October a cash-ier,Lisa Crane, was working at her station and Woodleywas in the front of the store. Crane told Woodley thatshe was selling for Home Interiors and asked Woodley isshe was interested. Crane gave a catalog to Woodley soshe could look over the merchandise. At another time,Pam Campbell, head of cosmetics, asked Woodley if shewould contribute to flowers for Nancy Heard's upcom-ing wedding. Woodley said she would on payday. BothCampbell and Woodley were looking at the time. Also,shortly after the grand opening, a charitable organizationraffled off a new car in front of the store. The car wason the sidewalk adjacent to the drug entrance to thestore.All passersby were solicited on the sidewalk.Woodley was part of a group of four that were arrest-ed in the store the day following her discharge. Woodleyrecalled that when Malmberg first requested that thefour leave the premises, both Powers and Norwood toldhim that Section 7 of the National Labor Relations Actgave Bailes and Woodley the right to be there. At thetime all four in the group were wearing union jacketsbearing a large insigniaof the Union. Woodley recalledthat she and Bailes shouted, "Go Union" as the police-man escorted them from the store. On returning to thestore some 2-1/2 hours later, all four were arrested at the 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbehest of Store Director Malmberg under basically thesame circumstances. Woodley and the group returned tothe store after the discharge so the employees wouldknow of the union backing and on advice by the unionattorneys.John Materni, director of employee relations for Al-bertsons-Southco Division, testified that all stores are ar-chitecturally the same in terms of layout, i.e., the officesand employee breakroom are alwayson a mezzaninefloor. Also all new stores are opened on Wednesday fol-lowing employee orientations on Monday of the sameweek. All orientationsessionsfollow the same formatand are given in three sessions by departments: a compa-ny history, a visual aid showing store locations through-out the country, a discussion of wage policies followedby an explanation of the local wage structure, identifica-tion and explanation of the employee insurance policiesthat are available, personnel policies including dresscode, Federal wage and hour restrictions such as work-ing off the clock, store security, safety on the job, em-ployee grooming standards, and company no-solicitationpolicies.Materni always uses the framed no-solicitationrule as a visual aid when discussing the no-solicitationrule. If employees have questions about the rule's lan-guage, he explains it. If no questions are raised, the lan-guage of the rule is not explained. He could not recallwhat occurred at the Huntsville orientation when the no-solicitation rule was covered. In all stores the attendanceof all employees, except courtesy clerks (bag boys andgirls), ismandatory. All orientation takes place in theemployee breakroom.The no-solicitation rules are identical corporatewideand are posted in all stores. In November, due to achange in NLRB case law, Respondent changed thelegend on its no-solicitation poster. Each store was sentthe new posters to replace the old posters. The newposters had an added paragraph explaining "workingtime" but there was no accompanying oral explanationfor employees of the new rule. Materni did not instructstore directors to advise employees of the change. Eachset of posters for each store was mailed with a coverletter dated November 10. The store directors were re-quested to return the cover letter acknowledging that theposters had been exchanged. Materni stated that he re-ceived acknowledgements from all the store directors inthe Southco Division and filed the letters. At some laterdate during housecleaning of his files they were discard-ed.Materni did visit the Huntsville store on several oc-casions between its opening date and December. Howev-er, he was unable to state that he visited Huntsville inNovember after his office requested that the no-solicita-tion posters be exchanged.AlbeitMaterni has the responsibility to inform newemployees, on store openings, of the company policies,he does not become involved in employee disciplines.Albertsons does not have a progressive discipline policy,but rather employee discipline is left to each individualstore director. The only written procedures for disciplineof employees is contained in the company personnel poli-cies that each employee signs upon hiring.SallyMcBride testified that she was hired by Albert-sons in September as a cosmetics stocker. She and Bailesworked together and Woodley stocked the drug wall.On Friday, November 20, around 7 a.m. on the cosmet-ics floor while she and Bailes were stocking the shelves,Bailes asked her if she had thought about the store goingunion.McBride responded that she had not given it anythought.Bailes thenasked McBride if she would like tohave a union card.Bailes saidshe had cards with her,and McBride could have one now or could come byBailes'house andsign one.Bailes alsotold her that aunion meetingwas scheduled. McBride toldBailes thatshe would have to talk it over with her husband first.The following nightBailesmetMcBride in the parkinglot adjacent to the store and askedagain if shewanted aunion card.McBride toldBailes thatshe and her hus-band decided not to sign a card. McBride testified thatBailes said,"If I didn't sign a card, that Albertsons wasdefinitelygoing to go union andIwould be fired if I didnot sign a union card at that time." McBride told Bailesshe would take her chances because she did not want tosign or go to meetings.McBride reported the Friday andSaturdayincidentswithBailes toMalmberg on Monday,November 23.McBride stated that the no-solicitation policy of thestorewas discussed during the orientationsession andthat signs were posted in the store. The same sign thatwas used inorientation is posted beside the timeclock,beside the office door, and at the front of the store onthe glass doors. The employees were told to read thesigns.Carol Ford testified that she worked for Albertsonsfrom September 1981 to April 1982. She worked in thedelicatessen for 6 months then worked in the bakeryuntil her separation. Ford had the responsibility for themeat and cheese section of the delicatessen. Usually sheworked with another employee who served the tablecustomers and served hot food or sandwich orders. Fordand her coworkers frequently engaged in personal andnoncompany conversations while working. As far asFord knew therewas no rule against talkingwhile work-ing.Ford did have two union conversations with twoemployees while she was working. The first occurred onSaturday,November 12, with Bailes in uniform. Fordwas on her way to the restroomand asshe passed thebreakroom,Bailes calledto her from the breakroom.Bailes askedifFord had thought about joining theUnion.Bailes saidher husband was in the Kroger unionand had good benefits.Bailessaid if the employees canget the Union in then the good benefits would be for Al-bertsons' employees also. Ford turned and went to therestroom which ended the previous5-minuteconversa-tion.The next day while Ford and coworker Melodywere working in the delicatessen,Bailes andWoodley,who were not working, came into the delicatessen. Fordwas waitingon a customer and Melody was at the cashregister.Bailes andWoodley went to the register andstarted talking to Melody. When Ford finished with thecustomer, she walked to the group at the register.Melody said toBailes andWoodley that she was in favorof the Union and would come outside andsign a unioncard with them. Woodley turned to Ford and asked ifshe had thought anymore about what Debra had talked ALBERTSONS, INC.187to her about the night before. Ford said she had but wasnot interested in the Union.Woodley said, "Well, wewant you tosign a card.If you feel like you can, it willbe outside in the car." Woodley stated to Ford that sheonly needed a few moresignaturesin order to haveenough to get a vote. Ford left the group to wait on acustomer.When she finished with the customer, she re-joined the group at theregisterand told Melody thatthey had to get back to work.Bailes andWoodley an-nounced an upcoming union meetingat a local hosterlyand left. That afternoon Assistant Store Director Userycame in andFord spoke to him about the union conver-sations inthe store involvingBailes andWoodley. Userytold Ford if she was concerned to speak to Malmberg.LaterMalmberg camein the store and Ford told him shewanted to talk to him about union conversations. Maim-berg said they could talk the next day in his office. OnMonday morning Ford recounted the events for Malm-berg, and he asked her to reduce the events to writingand sign it.Ford did so and gave it to Malmberg. LaterMalmberg presented a typed version of Ford's statementto her before a notary, which she did.Linda Deacon testified that she was hired as a drug-clerk at Albertsons the day the store opened. Deacon at-tended an orientation session chaired by Materni whichincluded anexplanationof the no-solicitation rule.Ma-terni told the new employees that solicitations could notoccurwhile employees were working on the clockexcept on breaks and lunch. Deacon also saw the storeno-solicitation rule posted at each front door and by theoffice.She worked withBailes andWoodley handlingand stocking the drug wall. (In June 1982 Deacon waspromotedto cosmetician in the samedepartment.)Severalmonths after the store opened, Deacon hadtwo conversations withBailes andWoodley about theUnion. The first occurred either November 19 or 20 atthe drug wall while she and Bailes were working.Deacon was stockingand Bailes waswalking by the wallon her way to cosmetics. Bailes stopped and told Deaconthat she wanted to talk to her about getting the Union in.Deaconsaid"Okay"and Baileswalked off. The follow-ing Sunday, Deacon was in the store to shop aroundnoon, and as she got a shopping cartBailesand Woodleywalked up. One of them said they were trying to get asmany employees to sign cards as they could by Monday,the next day. They suggested going to the delicatessen,getting aCoke,and talkingabout the Union. When pur-chasing the Cokes from Melody in the delicatessen,eitherBailesorWoodley told Melody they wanted totalk to herabout signinga union card, outside. Melodytold them she would see them on her lunch hour. Thethree left the delicatessen and went toBailes'car in theparking lot.Bailes gaveDeacon two cards telling herabout better pay, better hours, and better working condi-tionswitha union.Deacon said her husband did notagree withunions,and Bailestold her to talk to him.Bailes addedthat there would be picketlines,joined byKroger employees, and any Albertsons employee thatdid not sign would not be allowed to cross the line. Thepicketing employees would have hit men after the non-signing employees and there would be a lot of ill feel-ings.Also the suppliers would not be allowed to crossthe picketlineseither.Deacon excused herself saying shewould talk to her girlfriend, Connie White, aboutsigninga card.BailesandWoodley told Deacon if she signedthe card, they would pick it up at her house becausethey needed them in by Monday. Deacon went toWhite's house and talked to her. Deacon told Whitewhat Bailes and Woodley had said about the Union andthe picket line. Deacon stayed at White's house about anhour. She did not tell White that she was frightened byBailes'remark about employees who did not sign cards.White did not want tosign acard. Deacon then returnedto the store about 2 hours after getting the cards and re-ported the two conversations withBailesandWoodleyto the drug manager, Stevens, telling Stevens she wasscared by the conversation and he said he would handleit.Deacon gave the twounioncards to Stevens. The fol-lowing morning, Deacon talked to Malmberg about theunionconversations withBailesand Woodley. MalmbergaskedDeacon to write what happened and sign it.Deacon did as Malmberg requested, and he told her, "Itwill be okay."Deacon had been solicited for Tupperware and a babyshower by employees in the breakroom during lunch oremployees' breaktimes. She had not been solicited duringwork hours before or since the Bailes and Woodleyunion conversations.Susan Ayers testified that she was hired as a cashier inOctober after the store had first opened. Her immediatesupervisor was Pat Layne,assistantfront-endmanager.On Sunday, November 22, at midnight after Ayers hadbeen relieved, she went to the breakroom to clock out.Layne was in the breakroom figuring timecards beforeclocking out.When Ayers entered the room, a courtesyclerk,Brian Taylor, and another cashier, Sandra, werealso present. Taylor wassigning aunion card. Layneasked Ayers to sign a union card. Ayers testified, "Shetoldme that I'd bettersigna union card because oncethe Union came in if I didn't sign one I'd lose my job "After waiting a minute, Ayers asked Layne if she couldwait until the next day so Ayers could discuss the cardwith her parents. Layne said, "No, you are either withme tonight or not at all." At this point Layne and Taylorleft the room and walked toward the parking lot. SandratoldAyers, "you'd better sign the union card because ifyou don't, you'll lose your job once they come in," asthe two walked down the stairs from the breakroom.Sandra called to Layne to stop because Ayers was goingwith them to the parking lot. Ayers did sign a card inLayne's car. At that timeBailesdrove up and Laynegave the cardsto Bailes.Over the weekend Ayers talkedwith her parents and decided she should not have signedthe card. Ayer's next scheduled day to work was Tues-day when she arrived at work, to the office to talk toKayla Bentley. She told Bentley what transpired Sundaynight and Bentley told Ayers she would have to talk toManager Richard Stevens. Bentley called Stevens to theoffice. Both Stevens and Usery came to the office. Ayersrepeated the events of Sunday night to Stevens. Ayersthen asked Stevens if she could get her card back. Ste-vens told her she had such a right. The next day Ayersasked Layne to return the union card, and Layne told 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDher, "Don't worry, you've alreadysigned a union card;you'll be protected." Ayers told Layne she was not wor-ried about protection, she wanted her card back. Laynesaid, "Well, they've been sent to Nashville and I can'tget it back." In January, Ayers was asked by Respondentto reduce her recollection of the events of Sunday, No-vember 22, to writing. She did so, and on January 26,1982, she signed a notarized statement of the events.Joseph Brown testified that he has been employed byRespondent for 4 years as a polygraph examiner. He ad-ministers approximately 40 examinations per week. In ad-dition to other individuals,he administeredthe employ-ment examination to Bailes andWoodley.Brown deniedthat he asked any questions of Bailes and Woodley relat-ing to their past union activity or the union activity ofeither of their spouses.Brown stated that pursuant to Alabama stated thatpursuant to Alabama law, he pretested individuals byasking questions in several general areas found on theworksheet itself, noted their responses, and, dependingon the areas of response, he asks specific questionsduring the actual test. If he perceives deception duringthe test, he gives a person the chance to explain the ap-parent deception. If the explanation is reasonable, he willretest the individual, to verify the previous apparent de-ception.All informationsuppliedby the individualduring the pretest is written down. From this suppliedinformation,Brown chooses which questions to askduring the actual test from the "preemployment ques-tions" section of the test form. The machine's responsesto these questions are analyzed to determine whether theindividualwas deceptive.The individual's responsesduring the actual test are not recorded.The question propounded during pretesting that occa-sionally got an affirmative response of union membershipwas: "Have you ever belonged to any hobby groups,socialclubs,schoolgroups,businessor communityclub?"When individuals responded that they belonged toa union, Brown would not pursue the union inquiry;however,whateverwas volunteeredwas recorded.Brown stated that a union affiliation indicated by an indi-vidual would not affect his ultimate hiring recommenda-tion.Failure to recommend individuals is based on theftof money and/or merchandise from previous employers,medical problems that are current and may affect theirfunction on the job applied for, including Respondent'sliability for the necessary insurance, use of illegal drugscurrently or at anytime on the job, and discrepancies be-tween job applications and information elicited duringthe polygraph.6Pamela Campbell Gothart testified that she was em-ployed at Albertsons for 10 monthsas cosmetics manag-er. She was hired before the store opened and later vol-untarily quit. In November she solicited flower moneyfrom the other employees in cosmetics for Nancy Head,cosmetics supervisor in Orlando. Gothart testified thatshe solicited the funds on the selling floor while the de-6Respondent, subsequent to the trial, moved towithdrawthe originalsof R Exhs 9and 10 and submit copies Because the originals were partof the recordIconsidered,I shall grant Respondent's request of exhibitwithdrawalbut only after final disposition of the case, including any ex-ceptions and/or appealspartment employees were working. When the solicitationwas completed, she ordered the flowers by phone fromthe store pharmacy and had the card read, "From thecosmeticsdepartment at 4348."Gothartwas laterthanked for the flowers and card. At Christmastime, thecosmetics and drug wall employees collected moneyfrom each other to buy a Christmas gift for Stevens, thedrug manager. When the money was collected, someonewent outside the store to purchase the gift, and the fol-lowing day it was presented to Stevens while he workedat the store safe. Stevens was surprised when the giftwas presented to him. When Stevens was presented hisgift, he suggested that a gift should be bought for Malm-berg. One of the employees collected the money, includ-ing a contribution from Stevens,and during lunch hourpurchased the gift and later presented it to him in hisoffice.A card was purchased in the store and taken tothe back where employees signed the card that was alsopresented to Malmberg.Richard Lee Stevens testified that he was drug manag-er at Huntsville from November 1981 through February1982.On December 23 or 24 as he walked through thedrug department, he was stopped by a group of femaleemployees and presented a Christmas gift card. His giftwas a desk plaque and within minutes he took it upstairsto his desk. While he was at his desk, the same group ofemployees were presenting a gift to Malmberg in hisoffice. Stevens was not aware how the money was col-lected for either gift and did not contribute to Malm-berg's gift or sign the Christmas card. The employeeswho gave the gifts were cosmetics and drug wall em-ployees.Analysis and ConclusionsThe conduct complained of in this case covers a 2-month period from the prehire polygraphexaminationsin September to the arrests for trespass in November. Al-though the General Counsel's complaint alleges an un-lawful promulgation of a no-solicitation rule, no evidencewas proffered to support either the motivation for publi-cation of the rule or the timing of the promulgation.There remains, however, several issues of facial validityof three separate rules and the lawfulness of their mainte-nance to be determined in conjunction with other com-plaint allegations.A. Interrogation and ThreatsBailes andWoodley both testified that Brown, thepolygraph examiner,asked questions about their unioninvolvement and that of their spouses. They also testifiedthat theymade responses indicatingunion affiliations forthemselves or their husbands. Brown admittedly receivedsome employees,during the examinations,a past unionaffiliation of the examinee or a member of the family. Ofthe 141 polygraph reports, 11 contained notations ofunion affiliation.The reportson Bailes andWoodley didnot contain any such notations. Brown stated that healways noted any oral responses made by the examineesduring the pretest interview and that the pretest was theonly portion of the test in which such responses arenoted.During the actual testing, only the examinees' ALBERTSONS, INC.189physiological responses are noted and those are printedby the machine itself. Brown's testimony was straightfor-ward and did not appear, guarded. He was neither eva-sive nor listless in his responses but attempted to answerall questions put to him. I credit Brown's denial that heasked union affiliation questions of Bailes and Woodleyduring theexamination.I also discredit Bailes and Wood-ley in relation to such questions being asked. In additionto the unexplained hiatus in the recall of both witnesses,I found both witnesses much too curt during their testi-fied recall of the events. Additionally, the plausibility oftheir testimony is contrary to the objective evidence inthe record. The General Counsel further contends thatthe presence of union affiliation notations on the 11 re-ports in the record in conjunction with the failure to rec-ommend 6 of the employees for hire are probative of co-ercive interrogation during theexamination.Brown's tes-timony of the question propounded which received theunion response was not only plausible and credible butfit logicallywithin the framework of the printed testforms and the various notations shown on the exhibits.As Brown stated, some people volunteer nothing, some alittle,and some a lot. I conclude and find that the exa-minees,including Bailes andWoodley, were not coer-cively interrogated during the polygraphs. I further con-clude and find that the volunteered responses by severalemployee prospects during the polygraphexaminationsdid not influence Brown's recommendation for hire.Thus, the admitted presence of the union affiliation nota-tionswere not usedin a mannerinconsistentwith allother information acquired during examinations. There-fore, I shall recommend dismissal of the allegation relat-ing to the polygraphexaminations.David Eng ' credibly testified that he was queried bySupervisor Stringfellow while working. Although, of thethree separate conversations, Eng initiated one by men-tioning the company letter, Supervisor Stringfellow wentbeyond any permissible colloquy on the letter by askingEng if he was involved with the Union. More particular-ly, since in the first conversation Eng had told Stringfel-low of his prior union activity and resulting discharge.As if to cap off the conversations, Stringfellow then ut-tered an implied threat of discharge to Eng if he becameso involvedagain.Both the questions and the threatwere very clear. In addition to Eng's credibility, his tes-timony is uncontroverted. I, therefore, conclude and findthat Respondent, through Supervisor Stringfellow, coer-cively interrogated and threatened employee Eng in vio-lation of Section 8(a)(1) of the Act and shall order theviolations remedied.The General Counsel alleged unlawful interrogation ofemployees by Supervisor Pat Layne. The record showsthat the interrogations occurred while Layne was solicit-ing for the Union. She would first inquire of employeeshow they felt about the Union, then would solicit signa-tures on union cards. In total, Layne solicited about sixemployees for the Union. The record evidence clearlyshows that Layne solicited several employees in the storewhile the employees were working although when hersupervisor,Malmberg, questioned her union activities,she claimed all the union activity occurred off the prop-erty. Layne also expressedignoranceof the company no-solicitation rule and apparently any involvement by a su-pervisor on behalf of the Union. She did tell Malmbergthat it would not happenagain,but she lied. No soonerwas she out of Malmberg's sight than she beganagain so-liciting for the Union. Layne was a recalcitrant supervi-sor who wasintent onhelping the Union contrary to herEmployer's wishes. The coercion of employees, whomay have wished to remain neutral, by a prounion super-visor was not fully on the record. A prounion supervi-sor,acting contrary to the employer's interest, canhardly coerce prounion employeesduring a unionsolici-tation.Moreover,Layne's alleged commission of anunfair labor practice was not beneficial to Respondentwhereby Layne's agencystatus inorder to bind Re-spondent would be supported. In fact, the oppositeexists.Layne knowingly went beyond the scope of her agencyas a supervisor and intentionally solicited employeesagainst the interest of her Employer. Although Laynefeigned ignorance of her accepted role as a supervisorwhen Malmberg confronted her with her actions, I findthat Layne was well aware of her expected procompanystance during the campaign. She simply disregardedwhat was expected of her to do that which in her mindwas paramount; solicit for the Union. I find Layne'sremark to cashier Watson instructive of Layne's mainpurpose while employed as a supervisor for Respondent,"fill the front end [cash register] with union supporters."Layne's support of the Union, itself, bordered on the un-lawful and any coercion demonstrated by Layne wasbeneficial to the Union and those employees solicitingfor the Union. Therefore, in view of all the circum-stances, I conclude and find that Layne's solicitations ofemployees did not include coercive interrogation charge-able to Respondent. Accordingly, I shall dismiss thecomplaintallegationof interrogation by Layne as anagent andsupervisor of Respondent.Woodley's testimony that Malmberg threatened herwith arrest if she came back to the store after her dis-charge I do not credit. Woodley's testimony of theeventsinNovember,whilenotcompletelyun-trustworthy,was dotted withsuppositions and specula-tion if not outright fabrications.Woodley appeared toavoid several affirmative responses that she consideredinjurious to her cause. Thus, she stated she never saw theno-solicitation posters nor heard discussions of the no-so-licitation rule when the record evidence establishes con-vincingly that the rule was discussed during orientationand the rule was posted in three conspicuousplaces inthe store.Woodley stated that she was told on severaloccasions by Malmberg and her drugmanager,Valle,that breaktime was her own and she could do what shewanted, but she avoided any correlation with the no-so-licitation rule of Respondent. She chose instead to associ-ate any knowledge she had of a no-solicitation rule totheKroger employee, Smith, and his admonitions ex-pressedwhen he gave Woodley andBailes the unioncards. In my view Woodley's recall of the terminationconversationas it relatesto an arrest was prompted moreby the events which subsequently transpired rather thanany anticipatory exchange by Malmberg. Bailes, whowas terminated at the same time for thesame reason, 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgave no such arrest testimony and indeedboth Woodleyand Bailes testified that the subsequent incursion backinto the store was prompted by the union representativesand the union attorneys.I, therefore,conclude and findthat no threat of an arrest was made toWoodley andshall dismiss that allegation of the complaint in regard toemployeeWoodley.B.No-Solicitation/No-Distribution/No-Access RuleThe record evidence clearly shows that Respondent,on hiring employees, has them read and sign "CompanyPersonnel Policies." In addition, prior to the store open-ing for business,a no-solicitation poster was posted inthree conspicuous places in the store, two upfront on theentrance doors and one framed on the wall upstairs bythe timeclock. Due to the Board's change in case law(TRW Inc.,257 NLRB 442 (1981))a replacement posteroriginated in November and was distributed to the storesfor posting November 10. Malmberg effected the ex-change of posters on November 12. Although the latestposter incorporated additionallanguage,therewas nospecificity communicated to employees on its posting.Respondent's three no-solicitation rules contain differ-ent language.The Company'spersonnelpolicy sheetprohibits solicitations duringworktimeandon store prem-ises at anytime.It also refers the reader to the rule postedin the store. The posted rule extant from the store open-ing to approximately November 12 prohibited solicitationin theselling areasof the store and distribution of litera-ture duringworking timeor inworking areas.The presentrule carries thesame language asits predecessor with anaddition of a clarifying paragraph forworking time.The record evidence shows that the stores delicatessenarea is a combination of public area,selling area, andnonselling area.Indeed, the cafeteria area of the delica-tessen is expressly designated as a break area for employ-ees off the clock. Thus, employees on break in the deli-catessen are free to solicit and be solicited whereas theemployees on duty in the delicatessen would not havesuch freedom. Whether nonemployees have a right to so-licit off-duty employees in the delicatessen is not reachedbecause thatissue,although parenthetically referred toby the General Counsel and the Charging Party, is not inthis case. Additionally, Malmberg referenced the parkinglot as awork area.The record does sustain the parkinglot as awork area at timesfor the courtesy clerks (bagboys or girls) but otherwise the parkinglot isa non workarea.The Board law is clear. No-solicitation rules suscepti-ble to an interpretation that solicitations are prohibitedduring all business hours, including employees' nonwork-ing mealtimesand breaktimes, are unlawful. An ambigu-ous rule, however, may be made lawful in the Board'sview. An employer that does not intend for its employ-ees to misinterpret the rule against solicitation need onlycommunicateto employees that the restriction of the ruledoes not apply during break periods and mealtimes orother specified periods during the workday when em-ployees are properly not engaged in performing theirwork tasks. A successful communication to employeeslies in completenessof the clarification. There should beno ambiguity left. Here, Respondent promulgated tworules (company personnel policies and first posted rule)with little or no clarification for employees. Indeed, asMaterni testified, any explanation of either rule's lan-guage was determined solely by inquiries from employ-ees that may or may not be forthcoming. In addition,any such inquiries could be limited to less than all theemployees since the orientation sessions wherein the in-quirieswould originate were divided into threesessionsamong the approximately 150 employees. That methodor approach to explanation of clarification falls far shortof what the Board requires to validate a presumptivelyinvalid rule.With regard to the present rule and its self-contained clarification ofworking time,there still existunexplained ambiguities. The employees have two mainbreakareas; the employee breakroom and the public por-tion of the delicatessen. The employees also have a des-ignated parking area in the store's public parking lot.Malmberg's interpretation(the delicatessen is a sellingdepartment like all other departments in the store) andresultant enforcement of the no-solicitation rule prohibitsemployees to solicit one another in the public snack sec-tion of the delicatessen. Albeit,Malmberg may neverhave enforced the rule against employees on break in thedelicatessen, employees are restrained in exercising theirorganizational rights by the printed rule prohibiting so-licitations in selling areas.Absent a specific explanation to employees that off-duty employees can solicit in the delicatessen snack sec-tion, both posted rules are invalid. The invalidity of thereferenced posted rule likewise fails to validate the"Company Personnel Policies" rule, which is facially in-valid. In my view any referenced clarification of a rulemust itself be wholly valid to be effective. Malmberg'sassessment that the parking lot is a work area is subjectto several attacks. As a work area, employees could beconfused about their rights in the parking lot whenworking or when in nonwork status, particularly in theabsence of an explanation to employees, other than cour-tesy clerks, fromMalmberg. The identical confusionwould exist for any off-duty employee wishing to distrib-ute literature relative to organizational rights to employ-ees to exercise these rights. Any proscription in the park-ing lot is invalid as an infringement of employees' Sec-tion 7 rights.In summary, the article in "Company Personnel Poli-cies" relating to solicitations is invalid; the two postedno-solicitation/no-distribution/no-access rules are invalid;the snack section of the delicatessen is a nonselling, non-work area for off-duty employees and the parking lot is anonwork area except in those instances when courtesyclerks are performing their work function of collectingshopping carts or cleaning up the area.I conclude and find that Respondent has violated Sec-tion 8(a)(1) of the Act by maintenance of three separateno-solicitation rules and shall order a remedy. The no-distribution portions of the two posted rules are likewisefacially invalid and shall be remedied.The several acts offered as solicitations by employeescontrary to Respondent's no-solicitation rule are, in myview, not probative of disparate treatment by Respond-ent.The charity raffle which Malmberg authorized was ALBERTSONS,INC.191outside the store and only involved the Respondent'ssidewalk.There was no solicitation allowed in the storeof either employees or customers.The incidents,whereinemployees directed persons seeking charitable donationstoMalmberg,are not solicitations coming within thepurview of work rules for employees.The "Home Interi-ors" instance was not substantiated'as a solicitation in theselling area of the store,but rather occurred in thebreakroom during nonwork time of the participants. ThePepsi Cola deliveryman did in fact solicit an employeeon the selling floor,but no evidence was proffered toevincemanagement'sknowledge of the solicitation orany resultant condonation.The collection of money for awedding present was restricted to a very few employeesand without knowledge of supervision and certainly at atime when the recipient was not a supervisor.The col-lection by employees to buy flowers for a hospitalizedemployee,although not entirely clear,appeared to occurin the proximity of the backroom,a nonwork area of thestore.The Christmas presents for Malmberg and Stevenswere presented during worktime and, at least,partiallysolicited during worktime in selling areas of the store;however,no supervisor was involved in the solicitationsnor does the credible evidence show that any supervisorhad knowledge that the solicitations had taken place.Deacon's testimony of the solicitation for a baby gift wasinsubstantial to constitute"a solicitation"and further hertestimony showed that her knowledge of the fact wasbased on supposition and guess work rendering the testi-mony nonprobative of the fact.An employer's tolerance of a beneficient solicitation, initself,does not constitute evidence of disparate treatmentbetween union solicitations and other solicitations. Like-wise,isolated incidents of digression from a no-solicita-tion rule,when known to management,do not reflect thetype of widespread worktime solicitation indicative ofdisparate application of the rule.The Board does not usea per se approach to proven solicitations but rather eval-uates the quantum of incidents involved to determinewhether unlawful discrimination has occurred.Here, thequantum of proven acts of solicitations,known to man-agement, do not evidence disparity in application of Re-spondent's rule.C. DischargesBailes andWoodley were admittedly discharged forviolating Respondent's no-solicitation/no-distribution/no-access rule that was posted in three conspicuous placesin the store.The credible record evidence shows clearlythat both Bailes and Woodley, contrary to their protesta-tions, did solicit working employees in the selling areasof the store.AlbeitMalmberg testified that his decisionto discharge was based partially on reports from employ-ees accusing Bailes and Woodley of prounion intimida-tion during their union solicitations,he also testified thathe considered the alleged intimidations as the manner inwhich Bailes and Woodley engage in solicitations. Thatis to say that Malmberg did not view the alleged intimi-dations as separate and distinct from the contemporane-ous solicitations.As I view the circumstances,itwouldmake no difference whether Malmberg separated orcombined the acts of solicitation and the manner inwhich they were conducted.The undisputed fact issimple,Bailes and Woodley did not engage in union ac-tivitieswithin the limits of Respondent'spublished ruleand were discharged for it.It is well established that if an employee is disciplinedpursuant to an invalid no-solicitation rule, then the disci-pline imposed under the rule is presumptively invalid,notwithstanding that the employee solicited while work-ing.Flav-O-Rich Inc.,234 NLRB 1011 (1978).The pre-sumptive invalidity of the discipline vitiates all actionsagainst the employee including discharge. Respondentcan, however, rebut the presumption by demonstratingconvincingly that the solicitation impaired the employ-ees' job performance or the performance of other em-ployees, and this impairment was the reason for the dis-charge.The General Counsel has sustained her burden of pre-senting a prima facie case of discrimination in the dis-charges of Bailes and Woodley.7Respondent's burden ofgoing forward with the evidence to 'rebut the GeneralCounsel'sprima facie cases has not been sustained. Toput it another way, Respondent has not shown that itwould have discharged Bailes and Woodley absent theirunion activity.At first glance it appears that Respondent,in discharging Bailes and Woodley,was reacting to thereported threats against several employees and therebysustaining its rebuttal of a discharge under an invalid ruleand/or rebutting the General Counsel's prima facie case.In the last analysis, however,that is not the case for Re-spondent failed to fully investigate the incidents as re-ported by several rank-and-file employees.Moreover, thethreat reported by Deacon is not so curiously subject toa question of credibility.Malmberg acted on reportedfacts from one side of the conduct only,failing to makeBailes andWoodley aware of the allegations againstthem and further failed to allow Bailes and Woodley anopportunity to explain or deny the alleged misconduct.Further,Malmberg had considered,at approximately thesame time,identical transgressions by a supervisor but,rather than issue discipline, simply explained Respond-ent's demand that supervisors not engage in prounion ac-tivities.I find Malmberg's disparate treatment of identicalactions instructive of his intent(no matter how illogical,because in my view a prounion supervisor actively en-gaged in union solicitations would appear more adversar-ial than prounion employees engaged in exercising theirrights) to rid himself of prounion employees.Malmbergknew from his reports that Bailes and Woodley were theleaders and chose to squelch the organizational driveamong employees by eliminating the rank-and-file leadersrather than offering instruction on company policies ashe did with Layne. The record is not clear with regardto the locus of the solicitations considered to be outsidethe work rules;however,it is clear that only Layne's so-licitations in the parking lot were considered by Malm-berg as infractions of Respondent's rules in relation tothe parking lot. Although Malmberg was exercising hisdelegated discretion as a store director in deciding thenecessary discipline,his decision to discharge was not7Wright Line,251 NLRB 1083 (1980). 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwithin the Respondent's stated causes for immediate dis-missal.AlbeitRespondent's animus can be inferred fromthe record evidence when considered in toto, the timingof thedischarges aid in sustaining the General Counsel'scase. Thus, the General Counsel's sought after inferenceof unlawful motivation rises to a certainty in light of thedisparity exercised under Respondent's published discipli-nary rules.Moreover, such facts (as shown above) havea tendency to establish that Respondent's real reason forthe discharge was the nature of the protectedactivity,and not the violationof a "workrule" or in the alterna-tive that solicitingfor the Unionwas the most serious of"workrule" violations.Accordingly,Iconclude and find that Respondent'sdischargesof Bailes andWoodley violatedSection8(a)(1) and(3) of the Act, andI shall orderthat each beremedied.D. Threats of Arrests and ArrestsThe General Counsel's complaint alleges that employ-eesBailesandWoodley and Union RepresentativesPowers and Norwood were threatened with arrest andwere arrested because of their presence in a public areaof the store and because of their membership in, and ac-tivities on behalf of, the Union.Although neither Powers nor Norwood testified, thereis littledispute, if any, of the facts surrounding the ar-rests.Several facts are patently clear. Bailes,Woodley,Powers, and Norwood did not enter the store to engagein any organizational activity; no attempts was made byany of them to solicit any of Respondent's employees;Bailes'andWoodley's stated purpose was to displayunion support for their two individual causes and was in-stigated by either the union attorneys or Powers andNorwood; Malmberg's "not welcome in the store" ad-monition was directed to Bailes and Woodley, where-upon Powers and Norwood interjected themselves pro-claiming that Bailes and Woodley had a right to enter apublic store; neither the right to access of employees nornonemployees was raised by the group; Malmberg felthis authority as store director was challenged and thegroup refused to leave the store; Malmberg did notinvoke the no-solicitation rule either for the employeesor the nonemployees; Malmberg called the police whogave the four an opportunity to leave the premises or bearrested;Powers not only refused to leave but chal-lenged the policeman's individual ability and was arrest-ed; all four were escorted from the store; while exiting,Bailes andWoodley, at the instigation of Norwood,began loudly chanting, "Go Union" and continued untilthe policeman quieted them down; the two additional en-tries on Respondent's premises that same day were sub-stantially the same and resulted in all four being arrestedthe second time and Powers and Norwood being arrest-ed the third time.Further, the General Counsel has not argued accessrights to thedelicatessen for organizational purposes, norhas the General Counsel sought an affirmative order togive the Union, or its supporters, organizational access tothe delicatessen. The General Counsel does contend thatthe arrests are probative of Respondent's animus towardthe union and prounion employees and seeks attorneyfees and cost expended in defending the arrests in statecourt. The General Counsel apparentlybasesher theoryof the arrests as violative of Section 8(a)(1) on the suppo-sition that the group was using the delicatessen in amanner consistent with its purpose and was asked toleave because of their known union support. (BesidesPowers and Norwood introducing themselves to Malm-berg as union representatives just prior to the first arrest,all four individuals wore union jackets displaying a largeunion logo.)The Charging Party argues, "clearly the fact that theydid not intend to solicit openly for union membership ap-plications does not change the fundamental objective ofthe visit." The object of the visit being to display theUnion's support forBailes andWoodley. The ChargingParty also contends that the Act was violated becausePowers and Norwood were arrested because they wereunion representatives.Albeit several cases were cited by each party, I findlittleaid for my determination other than an inappositecomparison of the case law and the factual foundationstherefor.The thrusts of the cases are twofold: the pre-emption of Section 7 rights over state property lawwhere access is denied and the Board's remedial preroga-tives under the statute. As regards preemption, the "tres-passers" versus "invitees" circumstance is not presentedin this case. For the Federal labor law to preempt stateproperty law, there must be an issue involving communi-cation of information on the right to organize. Any suchcommunication is expressly absent in this record. I donot considerBailes andWoodley's desire to show theother employees in the store that the Union is supportingthem(Bailes andWoodley) as a right protected by Sec-tion 7 of the Act. To hold otherwise would dilute thebasic rights to organize and lower the correlative rightto access to a carnival atmosphere of logos, sign, sym-bols. In my view, such an atmosphere would constituteprostitution of important and fundamental rights of em-ployee communication. More particularly, I findBailes'and Woodley's use of the event (notwithstanding the ini-tiativewasnot their own) to chant "Go Union,"instruc-tive of an atmosphere that should be denied in publicselling or nonselling areas.In each of the cited cases the Board was faced withremedying an unfair labor practice involving an affirma-tive denial of Section 7 rights and the resultant8(a)(1)violation.Here the General Counsel's theory assumescoverage under the statutory umbrella due to the pres-ence of employees and union representatives in a publicstore and because of their membership in, and activitieson behalf of, the Union. The mere presence in a publicplace, without more, does not constitute conduct protect-ed by Section 7 of the Act. Thus, the Employer had theright to invoke the state property law and deny accesswithout regard to the manner and means employed.Here, it is clearly, evident that no arrest would have re-sultedhad Powers or Norwood not challenged thepolice authorityand state law. Just asclearly, the secondand third entries were made simply to confront the Em-ployer and the state property lawagain.It is a fact thatall four of the group were members of a labor organiza- ALBERTSONS, INC.tion, but there is no evidence that such membership wasthe cause of the arrest. But for, the aforementioned needto test the policeman's authority and individual capabil-ity, no arrest would have been made. Union membershipwas never in issue. Further, there is no evidence of anyunion activity or the exercise of any organizational rightsprotected by Section 7 of the Act. Without such activityor exercise, there can be no conduct cognizable by thestatute.Federal labor laws does not grant employees ornonemployees an unrestricted right of access even tocommunicate information on the rights of employees toorganize.Obviously,where,as here,the communicationdesired is not founded on organizational rights of em-ployees, but rather on individual emotions the Federallabor law is unavailing.An employer's legitimate interestin controlling access to its property can only be out-weighed by employees' organizational rights as definedin Section 7 of the Act. I, therefore, conclude and findthatRespondent has not violated Section 8(a)(1) of theAct by initiating the arrests of Bailes, Woodley, Powers,or Norwood on any of the three occasions under scruti-ny here. Further, if any threat of arrest was uttered, itwas made by the uniformed policeman of Huntsville,Alabama, and, therefore, is not chargeable to Respondentor its agent,Malmberg.CONCLUSIONS OF LAW1.Respondent has, through its supervisor, Jack String-fellow, interrogated and threatened its employees in vio-lation of Section 8(a)(1) of the Act.2.By maintaining a no-solicitation/no-distribution/no-access rule in three separate printed forms, each of193which fails to clarify for employees their right to solicitin behalf of the Union during nonworktimesand in non-work areas and which prohibits distributions duringworktime in work areas without explanation, Respondenthas interfered with, coerced, and restrained its employeesin the exercise of their Section 7 rights in violation ofSection 8(a)(1) of the Act.3.Respondent's terminationsof DebraBailesand Can-dace Woodley on November 23 were discriminatory andin violation of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent having discriminatorily dischargedemployees DebraBailesand Candace Woodley, I find itnecessary to order it to offer them full reinstatement totheir former positions or, if those positions no longerexist, to substantially equivalent positions, with backpaycomputed in the manner prescribed in F.W. WoolworthCo.,90 NLRB 289 (1950), andFlorida Steel Corp.,231NLRB 651 (1977),8 from November 23, 1981, the date ofdischarge, to the date of proper offers of reinstatement.[Recommended Order omitted from publication.]8See generallyIsis Plumbing Co.,138 NLRB 716 (1962).